EXHIBIT 10(h)

 


CREDIT AGREEMENT

DATED AS OF OCTOBER 24, 2002

AMONG

USFREIGHTWAYS CORPORATION,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

HARRIS TRUST AND SAVINGS BANK,
as Administrative Agent

 


SUNTRUST BANK,
as Syndication Agent


- xvi -


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

SECTION

 

HEADING

PAGE

 

 

 

 

SECTION 1.

 

THE CREDIT FACILITIES

1

 

 

 

 

SECTION 1.1.

 

COMMITMENTS

1

 

 

 

 

SECTION 1.2.

 

LETTERS OF CREDIT

1

 

 

 

 

SECTION 1.3.

 

SWING LOANS

4

 

 

 

 

SECTION 1.4.

 

APPLICABLE INTEREST RATES

5

 

 

 

 

SECTION 1.5.

 

MINIMUM BORROWING AMOUNTS; MAXIMUM EURODOLLAR LOANS

7

 

 

 

 

SECTION 1.6.

 

MANNER OF BORROWING LOANS AND DESIGNATING APPLICABLE INTEREST RATES

7

 

 

 

 

SECTION 1.7.

 

INTEREST PERIODS

9

 

 

 

 

SECTION 1.8.

 

MATURITY OF LOANS

10

 

 

 

 

SECTION 1.9.

 

PREPAYMENTS

10

 

 

 

 

SECTION 1.10.

 

DEFAULT RATE

10

 

 

 

 

SECTION 1.11.

 

NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS

11

 

 

 

 

SECTION 1.12.

 

FUNDING INDEMNITY

12

 

 

 

 

SECTION 1.13.

 

COMMITMENT TERMINATIONS

12

 

 

 

 

SECTION 1.14.

 

SUBSTITUTION OF LENDERS

12

 

 

 

 

SECTION 2.

 

FEES

13

 

 

 

 

SECTION 2.1.

 

COMMITMENT FEE

13

 

 

 

 

SECTION 2.2.

 

LETTER OF CREDIT FEES

13

 

 

 

 

SECTION 2.3.

 

UTILIZATION FEE

13

 

 

 

 

SECTION 2.4.

 

ADMINISTRATIVE AGENT FEES

14

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

14

 

 

 

 

SECTION 3.1.

 

PLACE AND APPLICATION OF PAYMENTS

14

 

 

 

 

SECTION 4.

 

DEFINITIONS; INTERPRETATION

15

 

 

 

 

SECTION 4.1.

 

DEFINITIONS

15

 

 

 

 

SECTION 4.2.

 

INTERPRETATION

25

 

 

 

 

SECTION 4.3.

 

CHANGE IN ACCOUNTING PRINCIPLES

25

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

25

 

 

 

 

SECTION 5.1.

 

ORGANIZATION AND QUALIFICATION

25

 

 

 

 

SECTION 5.2.

 

SUBSIDIARIES

26

 

 

 

 

SECTION 5.3.

 

AUTHORITY AND VALIDITY OF OBLIGATIONS

26

 

 

 

 

SECTION 5.4.

 

USE OF PROCEEDS; MARGIN STOCK

27

 

 

 

 

SECTION 5.5.

 

FINANCIAL REPORTS

27

 

 

 

 

SECTION 5.6.

 

NO MATERIAL ADVERSE CHANGE

27

 

 

 

 

SECTION 5.7.

 

FULL DISCLOSURE

27

 

 

 

 

SECTION 5.8.

 

TRADEMARKS, FRANCHISES, AND LICENSES

27

 

 

 

 

SECTION 5.9.

 

GOVERNMENTAL AUTHORITY AND LICENSING

28

 

 

 

 

SECTION 5.10.

 

GOOD TITLE

28

 

 

 

 

SECTION 5.11.

 

LITIGATION AND OTHER CONTROVERSIES

28

 

 

 

 

SECTION 5.12.

 

TAXES

28

 

 

 

 

SECTION 5.13.

 

APPROVALS

28

 

 

 

 

 


-i-


--------------------------------------------------------------------------------

 

SECTION 5.14.

 

AFFILIATE TRANSACTIONS

28

 

 

 

 

SECTION 5.15.

 

INVESTMENT COMPANY; PUBLIC UTILITY HOLDING COMPANY

29

 

 

 

 

SECTION 5.16.

 

ERISA

29

 

 

 

 

SECTION 5.17.

 

COMPLIANCE WITH LAWS

29

 

 

 

 

SECTION 5.18.

 

OTHER AGREEMENTS

29

 

 

 

 

SECTION 5.19.

 

SOLVENCY

30

 

 

 

 

SECTION 5.20.

 

NO DEFAULT

30

 

 

 

 

SECTION 6.

 

CONDITIONS PRECEDENT

30

 

 

 

 

SECTION 6.1.

 

ALL CREDIT EVENTS

30

 

 

 

 

SECTION 6.2.

 

INITIAL CREDIT EVENT

31

 

 

 

 

SECTION 7.

 

COVENANTS

32

 

 

 

 

SECTION 7.1.

 

MAINTENANCE OF BUSINESS

32

 

 

 

 

SECTION 7.2.

 

MAINTENANCE OF PROPERTIES

32

 

 

 

 

SECTION 7.3.

 

TAXES AND ASSESSMENTS

32

 

 

 

 

SECTION 7.4.

 

INSURANCE

32

 

 

 

 

SECTION 7.5.

 

FINANCIAL REPORTS

32

 

 

 

 

SECTION 7.6.

 

INSPECTION

34

 

 

 

 

SECTION 7.7.

 

LIENS

35

 

 

 

 

SECTION 7.8.

 

MERGER; PURCHASE OF ASSETS; ACQUISITIONS; ET

36

 

 

 

 

SECTION 7.9.

 

DISPOSITION OF ASSETS; ETC

37

 

 

 

 

SECTION 7.10.

 

RESTRICTED PAYMENTS

37

 

 

 

 

SECTION 7.11.

 

ERISA

37

 

 

 

 

SECTION 7.12.

 

COMPLIANCE WITH LAWS

38

 

 

 

 

SECTION 7.13.

 

BURDENSOME CONTRACTS WITH AFFILIATES

38

 

 

 

 

SECTION 7.14.

 

NO CHANGES IN FISCAL YEAR

38

 

 

 

 

SECTION 7.15.

 

ADDITIONAL GUARANTORS

38

 

 

 

 

SECTION 7.16.

 

CHANGE IN THE NATURE OF BUSINESS

38

 

 

 

 

SECTION 7.17.

 

USE OF LOAN PROCEEDS

38

 

 

 

 

SECTION 7.18.

 

NO RESTRICTIONS

38

 

 

 

 

SECTION 7.19

 

NET WORTH

39

 

 

 

 

SECTION 7.20.

 

FUNDED DEBT TO ADJUSTED CASH FLOW

39

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT AND REMEDIES

39

 

 

 

 

SECTION 8.1.

 

EVENTS OF DEFAULT

39

 

 

 

 

SECTION 8.2.

 

NON-BANKRUPTCY DEFAULTS

41

 

 

 

 

SECTION 8.3.

 

BANKRUPTCY DEFAULTS

41

 

 

 

 

SECTION 8.4.

 

COLLATERAL FOR UNDRAWN LETTERS OF CREDIT

41

 

 

 

 

SECTION 8.5.

 

NOTICE OF DEFAULT

42

 

 

 

 

SECTION 8.6.

 

EXPENSES

42

 

 

 

 

SECTION 9.

 

CHANGE IN CIRCUMSTANCES

42

 

 

 

 

SECTION 9.1.

 

CHANGE OF LAW

42

 

 

 

 

SECTION 9.2.

 

UNAVAILABILITY OF DEPOSITS OR INABILITY TO ASCERTAIN, OR INADEQUACY OF, LIBOR

43

 

 

 

 

SECTION 9.3.

 

INCREASED COST AND REDUCED RETURN

43

 

 

 

 

SECTION 9.4.

 

LENDING OFFICES

44

 

 

 

 

SECTION 9.5.

 

DISCRETION OF LENDER AS TO MANNER OF FUNDING

45

 

 

 

 

 


-ii-


--------------------------------------------------------------------------------

 

SECTION 10.

 

THE ADMINISTRATIVE AGENT

45

 

 

 

 

SECTION 10.1.

 

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

45

 

 

 

 

SECTION 10.2.

 

ADMINISTRATIVE AGENT AND ITS AFFILIATES

45

 

 

 

 

SECTION 10.3.

 

ACTION BY ADMINISTRATIVE AGENT

45

 

 

 

 

SECTION 10.4.

 

CONSULTATION WITH EXPERTS

46

 

 

 

 

SECTION 10.5.

 

LIABILITY OF ADMINISTRATIVE AGENT; CREDIT DECISION

46

 

 

 

 

SECTION 10.6.

 

INDEMNITY

47

 

 

 

 

SECTION 10.7.

 

RESIGNATION OF ADMINISTRATIVE AGENT AND SUCCESSOR ADMINISTRATIVE AGENT

47

 

 

 

 

SECTION 10.8.

 

L/C ISSUER

47

 

 

 

 

SECTION 11.

 

THE GUARANTEES

48

 

 

 

 

SECTION 11.1.

 

THE GUARANTEES

48

 

 

 

 

SECTION 11.2.

 

GUARANTEE UNCONDITIONAL

48

 

 

 

 

SECTION 11.3.

 

DISCHARGE ONLY UPON PAYMENT IN FULL; REINSTATEMENT IN CERTAIN CIRCUMSTANCES

49

 

 

 

 

SECTION 11.4.

 

SUBROGATION

49

 

 

 

 

SECTION 11.5.

 

WAIVERS

49

 

 

 

 

SECTION 11.6.

 

LIMIT ON RECOVERY

49

 

 

 

 

SECTION 11.7.

 

STAY OF ACCELERATION

50

 

 

 

 

SECTION 11.8.

 

BENEFIT TO GUARANTORS

50

 

 

 

 

SECTION 11.9.

 

GUARANTOR COVENANTS

50

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

50

 

 

 

 

SECTION 12.1.

 

WITHHOLDING TAXES

50

 

 

 

 

SECTION 12.2.

 

NO WAIVER, CUMULATIVE REMEDIES

51

 

 

 

 

SECTION 12.3.

 

NON-BUSINESS DAYS

51

 

 

 

 

SECTION 12.4.

 

DOCUMENTARY TAXES

52

 

 

 

 

SECTION 12.5.

 

SURVIVAL OF REPRESENTATIONS

52

 

 

 

 

SECTION 12.6.

 

SURVIVAL OF INDEMNITIES

52

 

 

 

 

SECTION 12.7.

 

SHARING OF SET-OFF

52

 

 

 

 

SECTION 12.8.

 

NOTICES

52

 

 

 

 

SECTION 12.9.

 

COUNTERPARTS

53

 

 

 

 

SECTION 12.10.

 

SUCCESSORS AND ASSIGNS

53

 

 

 

 

SECTION 12.11

 

PARTICIPANTS

54

 

 

 

 

SECTION 12.12.

 

ASSIGNMENTS

54

 

 

 

 

SECTION 12.13.

 

AMENDMENTS

55

 

 

 

 

SECTION 12.14.

 

HEADINGS

55

 

 

 

 

SECTION 12.15.

 

COSTS AND EXPENSES; INDEMNIFICATION

55

 

 

 

 

SECTION 12.16.

 

SET-OFF

56

 

 

 

 

SECTION 12.17.

 

ENTIRE AGREEMENT

56

 

 

 

 

SECTION 12.18.

 

GOVERNING LAW

56

 

 

 

 

SECTION 12.19.

 

SEVERABILITY OF PROVISIONS

56

 

 

 

 

SECTION 12.20.

 

EXCESS INTEREST

57

 

 

 

 

SECTION 12.21.

 

CONSTRUCTION

57

 

 

 

 

SECTION 12.22.

 

LENDER’S OBLIGATIONS SEVERAL

57

 

 

 

 

SECTION 12.23.

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

57

 

 

 

 

SECTION 12.24.

 

RELEASE OF GUARANTY

58


SIGNATURE PAGE

S-1


 


-iii-


--------------------------------------------------------------------------------

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Revolving Note

EXHIBIT D-2

—

Swing Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Additional Guarantor Supplement

EXHIBIT 

—

Assignment and Acceptance

SCHEDULE 1.1

—

Commitments

SCHEDULE 5.2

—

Subsidiaries

SCHEDULE 5.11

—

Litigation

SCHEDULE 5.17

—

Environmental Matters

SCHEDULE 7.7

—

Liens

 


-iv-


--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of October 24, 2002, by and among
USFreightways Corporation, a Delaware corporation (the “Borrower”), the direct
and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and Harris Trust and Savings Bank, as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 4.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.          THE CREDIT FACILITIES.

Section 1.1.     Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Revolving Loan” and collectively the “Revolving Loans”) in U.S.
Dollars to the Borrower from time to time on a revolving basis up to the amount
of such Lender’s Commitment, subject to any reductions thereof pursuant to the
terms hereof, before the Termination Date. Each Borrowing of Revolving Loans
shall be made ratably by the Lenders in proportion to their respective
Percentages. As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Termination Date, subject to the terms and conditions hereof.

Section 1.2.    Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the Borrower’s account
or for the account of the Borrower in an aggregate undrawn face amount up to the
L/C Sublimit. Each Letter of Credit shall be issued by the L/C Issuer, but each
Lender shall be obligated to reimburse the L/C Issuer for such Lender’s
Percentage of the amount of each drawing thereunder and, accordingly, each
Letter of Credit shall constitute usage of the Commitment of each Lender pro
rata in an amount equal to its Percentage of the L/C Obligations then
outstanding.


 


--------------------------------------------------------------------------------

(b)       Applications. At any time before the Termination Date, the L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit in
U.S. Dollars, in a form satisfactory to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or 180 days after the Termination Date, in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by the Borrower for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”); provided
 that with respect to any Letter of Credit with an expiration date that is later
than the Termination Date, the Borrower shall deliver to the Administrative
Agent no later than 10 days prior to the Termination Date cash collateral in an
amount equal to the full amount then available for drawing under all such
Letters of Credit. Any such cash collateral required by this Section 1.2 shall
be held by the Administrative Agent pursuant to the terms of Section 8.4 hereof.
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.2 hereof, (ii) except as otherwise provided in Section 1.9 hereof,
before the occurrence of a Default or an Event of Default, the L/C Issuer will
not call for the funding by the Borrower of any amount under a Letter of Credit
before being presented with a drawing thereunder, and (iii) if the L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, the Borrower’s obligation to reimburse the L/C
Issuer for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of 2.0% plus the Base Rate from time to time in
effect (computed on the basis of a year of 360 days and the actual number of
days elapsed). If the L/C Issuer issues any Letter of Credit with an expiration
date that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer
will give such notice of non-renewal before the time necessary to prevent such
automatic extension if before such required notice date: (i) the expiration date
of such Letter of Credit if so extended would be after the Termination Date,
(ii) the Commitments have been terminated, or (iii) a Default or an Event of
Default exists and the Administrative Agent, at the request or with the consent
of the Required Lenders, has given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit. The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 6 hereof and the other terms of this Section 1.2.

(c)       The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid in immediately available funds at the Administrative Agent’s
principal office in Chicago, Illinois or such other office as the Administrative
Agent may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.2(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(d) below.


- 2 -


--------------------------------------------------------------------------------

(d)       The Participating Interests. Each Lender by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date the related drawing is
to be paid, as set forth in Section 1.2(c) above, or if the L/C Issuer is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Chicago time), or not later than
1:00 p.m. (Chicago time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Revolver Percentage of
such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by the L/C Issuer
to the date of such payment by such Participating Lender at a rate per annum
equal to: (i) from the date the related payment was made by the L/C Issuer to
the date 2 Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date
2 Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day. Each such Participating Lender shall
thereafter be entitled to receive its Revolver Percentage of each payment
received in respect of the relevant Reimbursement Obligation and of interest
paid thereon.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.2 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default, by any reduction or termination of any Commitment of any Lender or by
the delivery of cash collateral to the Administrative Agent pursuant to
Section 8.4 hereof, and each payment by a Participating Lender under this
Section 1.2 shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e)       Indemnification. The Participating Lenders shall, to the extent of
their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(f)       Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice and the L/C Issuer shall promptly notify the Administrative
Agent and the Lenders of the issuance of the Letter of Credit so requested.


- 3 -


--------------------------------------------------------------------------------

Section 1.3.    Swing Loans. (a)  Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Administrative Agent agrees to make
loans to the Borrower under the Swing Line (individually a “Swing Loan” and
collectively the “Swing Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line Sublimit. The Swing Loans may be availed of by
the Borrower from time to time and borrowings thereunder may be repaid and used
again during the period ending on the Termination Date; provided that each Swing
Loan must be repaid on the last day of the Interest Period applicable thereto.
Each Swing Loan shall be in a minimum amount of $250,000 or such greater amount
which is an integral multiple of $100,000.

(b)       Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the Base Rate as from time to time in effect (computed on the basis of a
year of 360 days, as the case may be, for the actual number of days elapsed) or
(ii) the Administrative Agent’s Quoted Rate (computed on the basis of a year of
360 days for the actual number of days elapsed). Interest on each Swing Loan
shall be due and payable prior to such maturity on the last day of each Interest
Period applicable thereto.

(c)       Requests for Swing Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which a Borrower requests that any Swing Loan be
made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Administrative Agent would be willing to make such Swing
Loan available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower
does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted Rate shall be deemed immediately withdrawn and such Swing Loan
shall bear interest at the rate per annum equal to the Base Rate as from time to
time in effect. Subject to the terms and conditions hereof, the proceeds of such
Swing Loan shall be made available to the Borrower on the date so requested at
the offices of the Administrative Agent in Chicago, Illinois. Anything contained
in the foregoing to the contrary notwithstanding (i) the obligation of the
Administrative Agent to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement and (ii) the Administrative Agent shall not be
obligated to make more than one Swing Loan during any one day.


- 4 -


--------------------------------------------------------------------------------

(d)       Refunding Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Administrative Agent to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 8.1(j) or 8.1(k) exists with respect to the Borrower, regardless of the
existence eof any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.

(e)       Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Administrative Agent pursuant to
Section 1.3(d) above (because an Event of Default described in Section 8.1(j) or
8.1(k) exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Administrative Agent its participation in such Loan. The several obligations of
the Lenders under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender or any other Person whatever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever.

Section 1.4.    Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 360 days and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, continued or created by conversion from a Eurodollar Loan
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the Base Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise).

“Base Rate” means for any day the greater of: (i) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Administrative Agent’s best or lowest
rate) and (ii) the sum of (x) the rate determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the rates per annum quoted to the Administrative Agent at approximately 10:00
a.m. (Chicago time) (or as soon thereafter as is practicable) on such day (or,
if such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Administrative Agent for sale
to the Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount owed to the
Administrative Agent for which such rate is being determined, plus (y) 1/2 of
1%.


- 5 -


--------------------------------------------------------------------------------

(b)       Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

Adjusted
LIBOR          =                                        LIBOR                     

1 - Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.


- 6 -


--------------------------------------------------------------------------------

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the Telerate Page 3750 as of 11:00 a.m. (London, England time)
on the day 2 Business Days before the commencement of such Interest Period.

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

(c)       Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding upon
the Lenders, the Borrower and the Guarantors except in the case of manifest
error.

Section 1.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans (other than Swing Loans that are Base Rate Loans)
shall be in an amount not less than $1,000,000. Each Borrowing of Eurodollar
Loans advanced, continued or converted under a Credit shall be in an amount
equal to $5,000,000 or such greater amount which is an integral multiple of
$1,000,000. Without the Administrative Agent’s consent, there shall not be more
than five (5) Borrowings of Eurodollar Loans outstanding under a Credit at any
one time.

Section 1.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least 3 Business Days before the date on which the Borrower requests the Lenders
to advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 1.5, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least 3 Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person the Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.


- 7 -


--------------------------------------------------------------------------------

(b)       Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.6(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

(c)       Borrower’s Failure to Notify; Automatic Continuations and Conversions.
Any outstanding Borrowing of Base Rate Loans shall automatically be continued
for an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 1.6(a) that the Borrower intends to convert such
Borrowing, subject to Section 6.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.9(a). If the Borrower
fails to give notice pursuant to Section 1.6(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.6(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 6.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans.

(d)       Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 6 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois. The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower on the date of the requested advance at
the Administrative Agent’s principal office in Chicago, Illinois.

(e)       Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender, together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date 2 Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.12 hereof so that the Borrower will have no liability under such
Section with respect to such payment.


- 8 -


--------------------------------------------------------------------------------

Section 1.7.    Interest Periods. As provided in Section 1.6(a) and 1.3 hereof,
at the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3 or 6 months thereafter, and (c) in the case of a Swing
Loan, on the date 1 to 7 days thereafter as mutually agreed to by the Borrower
and the Administrative Agent; provided, however, that:

(a)       any Interest Period for a Borrowing of Revolving Loans or Swing Loans
consisting of Base Rate Loans that otherwise would end after the Termination
Date shall end on the Termination Date;

(b)      no Interest Period with respect to any portion of the Revolving Loans
consisting of Eurodollar Loans or Swing Loans bearing interest at the
Administrative Agent’s Quoted Rate may be selected if the last day thereof shall
extend beyond the Termination Date;

(c)       whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and


- 9 -


--------------------------------------------------------------------------------

(d)      for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

Section 1.8.    Maturity of Loans. Each Revolving Loan and Swing Loan, both for
principal and interest, shall mature and become due and payable by the Borrower
on the Termination Date.

Section 1.9.    Prepayments. (a) Optional. The Borrower shall have the privilege
of prepaying without premium or penalty (except as set forth in Section 1.12
below) and in whole or in part (but, if in part, then: (i) if such Borrowing is
of Base Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing
is of Eurodollar Loans, in an amount not less than $500,000, and (iii) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.5 and 1.3 hereof remains outstanding) any Borrowing of
Eurodollar Loans at any time upon 3 Business Days prior notice by the Borrower
to the Administrative Agent or, in the case of a Borrowing of Base Rate Loans,
notice delivered by the Borrower to the Administrative Agent no later than
10:00 a.m. (Chicago time) on the date of prepayment, such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Term Loans or Eurodollar Loans or Swing Loans, accrued interest thereon to the
date fixed for prepayment plus any amounts due the Lenders under Section 1.12
hereof.

(b)       Mandatory. The Borrower shall, on each date the Commitments are
reduced pursuant to Section 1.13 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding to the amount to which
the Commitments have been so reduced.

(c)       The Administrative Agent will promptly advise each Lender of any
notice of prepayment it receives from the Borrower. Any amount of Revolving
Loans and Swing Loans paid or prepaid before the Termination Date may, subject
to the terms and conditions of this Agreement, be borrowed, repaid and borrowed
again.

Section 1.10.    Default Rate. Notwithstanding anything to the contrary
contained in Section 1.4 hereof, while any Event of Default exists and notice
has been delivered to the Borrower, or after acceleration, the Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans owing by it at a rate per
annum equal to:


- 10 -


--------------------------------------------------------------------------------

(a)       for any Base Rate Loan or any Swing Loan bearing interest based at the
Base Rate, the sum of 2.0% plus the Base Rate from time to time in effect; and

(b)      for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Base Rate from time to time in effect;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

Section 1.11.    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)       The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender and the Administrative Agent hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c)       The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be conclusive absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

(d)       Any Lender may request that the Revolving Loans made to the Borrower
by a Lender be evidenced by a single promissory note of the Borrower issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.” The Administrative Agent may
request that the Swing Loans made to the Borrower by the Administrative Agent
shall be evidenced by a single promissory note of the Borrower issued to the
Administrative Agent in the form of Exhibit D-2 hereto. Such promissory note is
hereinafter referred to as the “Swing Note.” At the request of any Lender and
upon such Lender tendering to the Borrower the appropriate Note to be replaced,
the Borrower shall furnish a new Note to such Lender to replace any outstanding
Note, and at such time the first notation appearing on a schedule on the reverse
side of, or attached to, such Note shall set forth the aggregate unpaid
principal amount of all Loans, if any, then outstanding thereon.


- 11 -


--------------------------------------------------------------------------------

Section 1.12.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender) as a result of:

(a)       any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,

(b)      any failure (because of a failure to meet the conditions of Section 6
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.6(a) or 1.3 hereof,

(c)       any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise)
except to the extent that such Eurodollar Loan was converted to a Base Rate Loan
or continued for an additional Interest Period pursuant to the terms hereof, or

(d)      any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be deemed prime facie correct.

Section 1.13.    Commitment Terminations. The Borrower shall have the right at
any time and from time to time, upon 5 Business Days prior written notice to the
Administrative Agent, to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $1,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages, provided that the Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans, Swing Loans and of L/C Obligations then outstanding. Any termination of
the Commitments below the L/C Sublimit or Swing Line Sublimit then in effect
shall reduce the L/C Sublimit and Swing Line Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination of the Commitments. Any termination of the Commitments pursuant
to this Section 1.13 may not be reinstated.

Section 1.14.    Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 9.3 or 12.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 9.1 hereof or (c) in the event any Lender is in default in any material
respect with respect to its obligations under the Loan Documents (any such
Lender referred to in clause (a), (b) or (c) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par plus accrued interest and fees,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to a bank or other institutional lender specified by the
Borrower, provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrower shall have received the written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, to such
assignment, (iii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.12 hereof as if
the Loans owing to it were prepaid rather than assigned) other than such
principal, interest, and fees accrued and owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 12.12 hereof.


- 12 -


--------------------------------------------------------------------------------

SECTION 2.          FEES.

Section 2 .    Commitment Fee    . The Borrower shall pay to the Administrative
Agent for the ratable account of the Lenders in accordance with their
Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Commitments. Such commitment fee shall
be payable quarter-annually in arrears on the last day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the date hereof) and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

Section 2.2.    Letter of Credit Fees. On the date of issuance or increase in
the amount, of any Letter of Credit pursuant to Section 1.2 hereof, the Borrower
shall pay to the L/C Issuer for its own account an issuance fee equal to 0.10%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Percentages, a letter of credit fee at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter. In addition, the Borrower shall pay to the L/C
Issuer for its own account the L/C Issuer’s standard drawing, negotiation,
amendment, and other incidental fees for each Letter of Credit. Such standard
fees referred to in the preceding sentence may be established by the L/C Issuer
from time to time.

Section 2.3.    Utilization Fee. The Borrower shall pay to the Administrative
Agent for the ratable account of each Lender, a utilization fee of 0.125%
(computed on the basis of a year of 360 days and the actual number of days
elapsed) times the actual daily aggregate outstanding principal amount of Loans
and L/C Obligations on each day that such aggregate amount exceeds 75% of the
Commitments. The utilization fee shall be due and payable quarterly in arrears
on the last day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the later of the
Termination Date and the date on which the Obligation have been paid in full.
The utilization fee shall be calculated quarterly in arrears. The utilization
fee shall accrue at all times.


- 13 -


--------------------------------------------------------------------------------

Section 2.4.    Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a letter dated September 18, 2002
or as otherwise agreed to in writing between them.

SECTION 3.           PLACE AND APPLICATION OF PAYMENTS.

Section 3.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in each case without
set-off or counterclaim and shall be deemed paid by the Borrower upon receipt by
the Administrative Agent of such amount in immediately available funds at the
place of payment. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.

Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations by the Administrative Agent
or any of the Lenders after the occurrence and during the continuation of an
Event of Default shall be remitted to the Administrative Agent and distributed
as follows:

(a)       first, to the payment of any outstanding costs and expenses incurred
by the Administrative Agent, and any security trustee therefor in protecting,
preserving or enforcing rights under the Loan Documents, and in any event all
costs and expenses of a character which the Borrower has agreed to pay the
Administrative Agent under Section 12.15 hereof (such funds to be retained by
the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b)      second, to the payment of principal and interest on the Swing Note
until paid in full;

(c)       third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;


- 14 -


--------------------------------------------------------------------------------

(d)      fourth, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 8.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), the aggregate amount paid
to, or held as collateral security for, the Lenders to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

(e)       fifth, to the payment of all other unpaid Obligations to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(f)       sixth, to the Borrower or whoever else may be lawfully entitled
thereto.

SECTION 4.          DEFINITIONS; INTERPRETATION.

Section 4 .1    Definitions. The following terms when used herein shall have the
following meanings:

“Adjusted Cash Flow” of any person shall mean, for any period the net income
before deduction for Interest Charges and for income taxes and other taxes of
such person determined by reference to income or profits of such person for such
period plus, to the extent deducted in computation of such net income, the sum
of (a) the amount of depreciation and amortization expense, (b) the amount of
all rental expense under operating leases, (c) for any period which includes the
fiscal quarter ending March 30, 2002 an amount not to exceed $70,022,000
representing the goodwill impairment recognized during such fiscal quarter,
(d) for any period which includes the fiscal quarter ending June 30, 2002 an
amount not to exceed $7,804,000 representing the long-lived asset impairment
recognized during such fiscal quarter, (e) the amount of non-cash charges
recognized by the Borrower during such period not to exceed $20,000,000 relating
to the sale or liquidation of USF Worldwide Inc. and (f) the amount of non-cash
charges recognized by the Borrower during such period not to exceed $17,600,000
relating to the expensing of stock options granted by the Borrower prior to the
date hereof.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Harris Trust and Savings Bank and any successor
pursuant to Section 10.7 hereof.

“Administrative Agent’s Quoted Rate” is defined in Section 1.3(c) hereof.

“Affiliate,” when used with respect to any person, shall mean (a) if such person
is a corporation, any officer or director thereof and any person which is,
directly and indirectly, the beneficial owner of more than 10% of any class of
any equity security (as defined in the Securities and Exchange Act of 1934)
thereof, and if such beneficial owner is a partnership, any partner thereof, or,
if such beneficial owner is a corporation, any person controlling, controlled by
or under common control with such beneficial owner, or any officer or director
of any such beneficial owner or of any corporation occupying any such control
relationship, (b) if such person is a partnership, any partner thereof and
(c) any other person which, directly or indirectly, controls or is controlled by
or is under common control with such person. For purposes of this definition
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), with respect to any person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities or by contract or otherwise.


- 15 -


--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Applicable Debt Rating” shall mean the applicable ratings issued by Moody’s and
S&P from time to time with respect to the senior long-term unsecured debt of the
Borrower. For purposes of this Agreement, (a) if only one of such rating
agencies rates such debt, such rating shall be the Applicable Debt Rating, and
(b) if the ratings fall within different levels in the Applicable Margin grid,
the higher rating shall be applicable unless the ratings differential between
the S&P rating and Moody’s rating is greater than one grade, in which case, the
Applicable Margin shall be determined as if the Applicable Debt Rating were one
(1) rating’s grade below the higher of the then effective S&P rating and Moody’s
rating.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees payable under Section 2.1 hereof and letter of credit fees
payable under Section 2.2 hereof, the applicable percentage set forth in the
applicable table below as adjusted (upward or downward), if necessary, on the
date of any change in any Applicable Debt Rating and shall remain in effect
until the next change to be effected pursuant to this definition:

 

APPLICABLE
DEBT RATING

 

EURODOLLAR LOAN/LETTER
OF CREDIT FEE

 


COMMITMENT FEE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

A3 or A-

 

0.625%

 

0.125%

 

Baa1 or BBB+

 

0.750%

 

0.150%

 

Baa2 or BBB

 

0.875%

 

0.175%

 

Baa3 or BBB-

 

1.000%

 

0.200%

 

Ba1 or BB+ or lower or no rating

 

1.250%

 

0.250%

 


“Application” is defined in Section 1.2(b) hereof.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 6.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” is defined in Section 1.4(a) hereof.


- 16 -


--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 1.6(a) hereof. Borrowings
of Swing Loans are made by the Administrative Agent in accordance with the
procedures set forth in Section 1.3 hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

“Capital Lease” means any lease of Property which in accordance with GAAP is or
should be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Control” means any of the following events or circumstances: (a) any
Person or two or more Persons acting in concert (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
after the Closing Date either (i) acquire beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 30% or more of the outstanding shares of
voting stock of the Borrower or (ii) obtain the power (whether or not exercised)
to elect a majority of the Borrower’s directors or (b) Continuing Directors
shall cease to constitute a majority of the Board of Directors of the Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.


- 17 -


--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 8.4 hereof.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Letters of Credit issued for the account
of the Borrower hereunder in an aggregate principal or face amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as the same may be
reduced or modified at any time or from time to time pursuant to the terms
hereof.

“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP.

“Contingent Liabilities” of any Person shall mean, as of any date, all
obligations of such person or of others for which such person is contingently
liable, as obligor, guarantor or in any other capacity, or in respect of which
obligations such person assures a creditor against loss or agrees to take any
action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including
without limitation all reimbursement obligations of such person in respect of
any letters of credit, surety bonds or similar obligations and all obligations
of such person to advance funds to, or to purchase assets, property or services
from, any other person in order to maintain the financial condition of such
other person.

“Continuing Director” means any member of the Borrower’s Board of Directors who
either (i) is a member of such board as of the Effective Date or (ii) is
thereafter elected to such board, either (A) by the shareholders after being
duly nominated by the Board of Directors, or (B) by the Board of Directors to
fill a vacancy on the Board of Directors created by (1) an increase in the size
of the Board of Directors, or (2) a resignation of a Continuing Director;
provided that an individual who is so elected or nominated in connection with a
merger, consolidation, acquisition or similar transaction shall not be a
Continuing Director unless such individual was a Continuing Director prior
thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit” means any of the Revolving Credit or the Swing Line.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.


- 18 -


--------------------------------------------------------------------------------

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Laws” shall mean any law, statute or ordinance enacted by the
United States of America or any foreign government; or by any state, province,
municipality or any other political subdivision thereof or therein, concerning
Hazardous Materials or the protection of, or regulating the discharge of
substances into, the environment, and any rules, regulations or standards
promulgated thereunder by any agency, regulatory authority or commission of any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 8.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in Section
1.4(a) hereof.

“Funded Debt” of any Person shall mean all outstanding Indebtedness of such
person.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.


- 19 -


--------------------------------------------------------------------------------

“Guarantors” shall mean each Significant Subsidiary of the Borrower and each
person becoming a Significant Subsidiary of the Borrower, or otherwise executing
an Additional Guarantor Supplement, from time to time, and “Guarantor” shall
mean any one of the Guarantors.

“Hazardous Materials” shall mean any flammable explosives, radioactive
materials, hazardous materials, hazardous wastes, hazardous or toxic substances
or related materials defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.) and in the regulations adopted and
publications promulgated pursuant thereto, or any other applicable federal,
state, local or foreign government law, statute, ordinance, rule, regulation or
standard.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Indebtedness” of any Person shall mean, without duplication, as of any date,
(a) all obligations of such person for borrowed money, (b) all obligations of
such person as lessee under any Capital Lease or under any operating lease
(valued at Net Present Value), (c) all obligations which are secured by any Lien
existing on any asset or property of such person whether or not the obligation
secured thereby shall have been assumed by such person, (d) all obligations of
such person for the unpaid purchase price for goods, property or services
acquired by such person, except for trade accounts payable arising in the
ordinary course of business that are not past due, (e) all obligations of such
person to purchase goods, property or services where payment therefor is
required regardless of whether delivery of such goods or property or the
performance of such services is ever made or tendered (generally referred to as
“take or pay contracts”), (f) all obligations of such person in respect of any
interest rate or currency swap, rate cap or other similar transaction (valued in
an amount equal to the highest termination payment, if any, that would be
payable by such person upon termination for any reason on the date of
determination), (g) all obligations in respect of letters of credit, whether
drawn or undrawn, (h) the aggregate amount of uncollected Transferred
Receivables and the aggregate amount of collections on Transferred Receivables
theretofore received by such person but not yet remitted to the purchaser, and
(i) all obligations of others similar in character to those described in
clauses (a) through (h) of this definition for which such person is contingently
liable, as obligor, guarantor, surety or in any other capacity, or in respect of
which obligations such person assures a creditor against loss or agrees to take
any action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including
without limitation all obligations of such person in respect of surety bonds or
similar obligations and all obligations of such person to advance funds to, or
to purchase assets, property or services from, any other person in order to
maintain the financial condition of such other person.


- 20 -


--------------------------------------------------------------------------------

“Interest Charges” of any Person shall mean, for any period, the sum, without
duplication, of (a) interest paid, payable or accrued during such period by such
person on Indebtedness of such person, plus (b) all debt discount and expense
amortized or required to be amortized during such period by such person, plus
(c) the maximum amount of all rents and other payments (exclusive of property
taxes, property and liability insurance premiums and maintenance costs) paid,
payable or accrued during such period by such person under any Capital Lease
attributable to interest or finance charges thereunder, plus (d) all amounts
paid, payable or accrued during such period by such person in respect of any
interest rate or currency swap, rate cap or other similar transaction.

“Interest Period” is defined in Section 1.7 hereof.

“L/C Issuer” means Harris Trust and Savings Bank.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $125,000,000, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes each financial institution which has executed this
Agreement and each assignee Lender pursuant to Section 12.12 hereof.

“Lending Office” is defined in Section 9.4 hereof.

“Letter of Credit” is defined in Section 1.2(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes, the Applications, and each
other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform its obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any material provision of any Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.


- 21 -


--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Net Present Value” shall mean the present value, using a discount rate equal to
10%, of the Borrower’s future minimum rental payments on leases that have
initial or remaining non-cancelable lease terms in excess of one year. In the
event that the Borrower’s lease commitments change materially as a result of
acquisitions or a significant change in business operations, then the Net
Present Value will be recalculated on an interim quarterly basis.

“Net Worth” of any Person, shall mean, as of any date, the amount of any capital
stock, paid in capital and similar equity accounts plus (or minus in the case of
a deficit) the capital surplus and retained earnings of such person and the
amount of any foreign currency translation adjustment account shown as a capital
account of such person.

“Notes” means and includes the Revolving Notes and the Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

“Participating Interest” is defined in Section 1.2(d) hereof.

“Participating Lender” is defined in Section 1.2(d) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Revolving Loans and L/C Obligations then outstanding.

“Permitted Receivables Financing” is defined in Section 7.9(b) hereof.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by the Borrower or any Guarantor for employees of the
Borrower or any Guarantor or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any Guarantor is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.


- 22 -


--------------------------------------------------------------------------------

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Commitments
constitute more than 51% of the sum of the total outstanding Loans, interests in
Letters of Credit, and Unused Commitments of the Lenders.

“Restricted Payment” shall mean, with respect to any Person, such Person
(a) making loans or advances to, (b) purchasing debt or equity securities issued
by, (c) making contributions to the capital accounts of, or (d) assuming any
obligation, contingent or otherwise, as obligor, guarantor, or in any other
capacity, with respect to Indebtedness of, another Person (which other Person
shall be deemed the Person to whom the “Restricted Payment” is made).

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 1.11 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.


- 23 -


--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean any Subsidiary of the Borrower other than
USF Worldwide Inc. which has Total Assets which equal or exceed 3% of the
Consolidated Total Assets of the Borrower and its Subsidiaries.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
(other than USF Worldwide Inc. and USF Worldwide Logistics (UK) Ltd.) or of any
of its direct or indirect Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.3 hereof.

“Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.3 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“Termination Date” means October 24, 2005 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.13, 8.2 or 8.3 hereof.

“Transferred Receivables” is defined in Section 7.9(b) hereof.

“Total Assets” of any Person shall mean, as of any date, all assets which, in
accordance with generally accepted accounting principles, are or should be
classified as assets on a balance sheet of such Person.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect (after giving effect to any reductions pursuant to Section 1.13
hereof) and the aggregate outstanding principal amount of Revolving Loans and
L/C Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.


- 24 -


--------------------------------------------------------------------------------

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

Section 4.2.    Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

Section 4.3.    Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 4.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 5.          REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 5.1.    Organization and Qualification.  The Borrower is duly organized,
validly existing and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.


- 25 -


--------------------------------------------------------------------------------

Section 5.2.    Subsidiaries.  Each Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect. Schedule 5.2 hereto identifies each
Subsidiary, identifies if such Subsidiary is a Significant Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class of its authorized capital stock
and other equity interests and the number of shares of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Guarantor are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 5.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

Section 5.3.    Authority and Validity of Obligations.  The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Notes
in evidence thereof, and to perform all of its obligations hereunder and under
the other Loan Documents executed by it. Each Guarantor has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Borrower and by each
Guarantor have been duly authorized, executed, and delivered by such Person and
constitute valid and binding obligations of such Person enforceable against it
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Guarantor or any provision of
the organizational documents (e.g., charter, articles of incorporation or
by-laws, articles of association or operating agreement, partnership agreement
or other similar document) of the Borrower or any Guarantor, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Guarantor or any of its Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Guarantor.


- 26 -


--------------------------------------------------------------------------------

Section 5.4.    Use of Proceeds; Margin Stock.  The Borrower shall use the
proceeds of the Revolving Credit to repay existing indebtedness and for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws. Neither the Borrower nor any Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

Section 5.5.    Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2001, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
Arthur Andersen LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries as at June 30,
2002, and the related consolidated statements of income, retained earnings and
cash flows of the Borrower and its Subsidiaries for the 6 months then ended,
heretofore furnished to the Administrative Agent and the Lenders, fairly present
the consolidated financial condition of the Borrower and its Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis
subject, in the case of the interim statements, to year-end audit adjustments
and the absence of footnotes contained in the year-end financial statements.
Neither the Borrower nor any Guarantor has contingent liabilities which are
material to it as determined in accordance with GAAP other than as indicated on
such financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 7.5 hereof.

Section 5.6.    No Material Adverse Change.  Since the date of the most recent
audited financial statements delivered to the Lenders, there has been no change
in the condition (financial or otherwise) or business prospects of the Borrower
and its Subsidiaries, taken as a whole, which has not been disclosed to the
Lenders except those occurring in the ordinary course of business, none of
which, in the aggregate have been materially adverse.

Section 5.7.    Full Disclosure.  The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading in light of
the circumstances under which they were made, the Administrative Agent and the
Lenders acknowledging that as to any projections furnished to the Administrative
Agent and the Lenders, the Borrower only represents that the same were prepared
in good faith.

Section 5.8.    Trademarks, Franchises, and Licenses.  The Borrower and
Guarantors own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.


- 27 -


--------------------------------------------------------------------------------

Section 5.9.    Governmental Authority and Licensing.  The Borrower and
Guarantors have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Borrower, threatened.

Section 5.10.    Good Title.  The Borrower and Guarantors have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 7.7 hereof.

Section 5.11.    Litigation and Other Controversies.  Except as set forth on
Schedule 5.11 hereto or as updated from time to time pursuant to Section 7.5
hereof, there is no litigation or governmental proceeding or labor controversy
pending, nor to the knowledge of the Borrower threatened, against the Borrower
or any Guarantors which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.12.    Taxes.  All Federal and State tax returns required to be filed
by the Borrower or any Guarantor in any jurisdiction have, in fact, been filed,
and all taxes, assessments, fees, and other governmental charges upon the
Borrower or any Guarantor or upon any of its Property, income or franchises,
which are shown to be due and payable in such returns, have been paid, except
such taxes, assessments, fees and governmental charges, if any, as are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and as to which adequate reserves established in
accordance with GAAP have been provided. The Borrower does not know of any
proposed additional tax assessment against it or the Guarantors for which
adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
the Borrower and each Guarantor have been made for all open years, and for its
current fiscal period.

Section 5.13.    Approvals.  No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Guarantor of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.

Section 5.14.    Affiliate Transactions.  Neither the Borrower nor any Guarantor
is a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Guarantor than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.


- 28 -


--------------------------------------------------------------------------------

Section 5.15.    Investment Company; Public Utility Holding Company.  Neither
the Borrower nor any Guarantors is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

Section 5.16.    ERISA.  The Borrower and each Guarantor has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA that
would required payments exceeding $5,000,000 other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Neither the Borrower nor any Guarantor
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan that would reasonably be expected to result in a liability
in excess of $5,000,000, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

Section 5.17.    Compliance with Laws.  Except as described in Schedule 5.17
hereto or as disclosed pursuant to Section 7.5(h) hereof, (a) the Borrower and
each Guarantor of the Borrower is in compliance in all material respects with
all applicable Environmental Laws and with all applicable laws, statutes and
ordinances enacted by the United States of America or any foreign government, or
by any state, province, municipality or other political subdivision thereof or
therein, relating to transportation or occupational safety or health (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), and any rules, regulations and standards promulgated
pursuant thereto by any agency, regulatory authority or commission of any of the
foregoing, and (b) neither the Borrower nor any Guarantor has received notice of
any demand, claim, suit, suit in equity, action, administrative proceeding,
investigation or inquiry, whether brought by any governmental authority, private
person or other under, arising under, relating to or in connection with any
Environmental Laws (collectively, “potential environmental liabilities”) and, to
the best knowledge of the Borrower after due inquiry, none is threatened against
the Borrower or any Guarantor and no basis exists therefor, except for potential
environmental liabilities which, taken together with liabilities, costs or
expenses expected to be incurred by the Borrower and Guarantor arising under,
relating to or in connection with any Environmental Laws (collectively,
“existing environmental liabilities”), are not expected in good faith to result
in liabilities, costs, or expenses to the Borrower or any Guarantor in excess of
(i) $2,000,000 with respect to any single matter or (ii) $5,000,000 for all such
matters in the aggregate.

Section 5.18.    Other Agreements.  Neither the Borrower nor any Guarantor is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.


- 29 -


--------------------------------------------------------------------------------

Section 5.19.    Solvency.  The Borrower and Guarantors are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

Section 5.20.    No Default.  No Default or Event of Default has occurred and is
continuing.

SECTION 6.          CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

Section 6.1.    All Credit Events.  At the time of each Credit Event hereunder:

(a)       in the case of (i) a Borrowing of Loans that would increase the
aggregate principal amount of Loans outstanding or (ii) the increase in or
issuance of a Letter of Credit, each of the representations and warranties set
forth herein and in the other Loan Documents shall be and remain true and
correct in all material respects as of said time, except to the extent the same
expressly relate to an earlier date;

(b)      in the case of (i) a Borrowing of Loans that would increase the
aggregate principal amount of Loans outstanding or (ii) the increase in or
issuance of a Letter of Credit, the Borrower and each Guarantor shall be in
compliance with all of the terms and conditions hereof and of the other Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

(c)       in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.2 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 2.2 hereof; and

(d)      such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent or any Lender (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System) as then in
effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.


- 30 -


--------------------------------------------------------------------------------

Section 6.2.    Initial Credit Event.  Before or concurrently with the initial
Credit Event:

(a)       the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower, the Guarantors and the Lenders;

(b)       the Administrative Agent shall have received to the extent requested
by any Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c)       the Administrative Agent shall have received for each Lender copies of
the Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary;

(d)       the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

(e)       the Administrative Agent shall have received for each Lender copies of
the certificates of good standing for the Borrower and each Guarantor (dated no
earlier than 15 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization and, if different, of the
state in which its principal place of business is located;

(f)       the Administrative Agent shall have received for each Lender a list of
the Borrower’s Authorized Representatives;

(g)       the Administrative Agent shall have received for itself and for the
Lenders the initial fees as agreed to between the Borrower and the
Administrative Agent;

(h)       the Administrative Agent shall have received evidence of the
termination of the Credit Agreement dated as of November 26, 1997 among
USFreightways Corporation, the banks party thereto and Bank One, N.A., as Agent
and payment in full of all amounts owing thereunder;

(i)        the Administrative Agent shall have received for each Lender the
favorable written opinion of counsel to the Borrower and each Guarantor, in form
and substance satisfactory to the Administrative Agent; and

(j)        the Administrative Agent shall have received for the account of the
Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.


- 31 -


--------------------------------------------------------------------------------

SECTION 7.          COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 12.13 hereof:

Section 7.1.    Maintenance of Business.  The Borrower shall, and shall cause
each Guarantor to, preserve and maintain its existence, except as otherwise
provided in Section 7.9 hereof. The Borrower shall, and shall cause each
Guarantor to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business.

Section 7.2.    Maintenance of Properties.  The Borrower shall, and shall cause
each Guarantor to, maintain, preserve, and keep its Property (to the extent not
the responsibility of the landlord under any lease) in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make or demand that the landlord make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of the Borrower, any such
Property is no longer necessary for the proper conduct of the business of such
Person.

Section 7.3.    Taxes and Assessments.  The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

Section 7.4.    Insurance.  The Borrower shall insure and keep insured, and
shall cause each Guarantor to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Guarantor to insure, such other
hazards and risks (including, without limitation, employers’ and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall, upon the request of the Administrative Agent,
furnish to the Administrative Agent and the Lenders a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section.

Section 7.5.    Financial Reports.  The Borrower shall, and shall cause each
Guarantor to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Guarantor as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:


- 32 -


--------------------------------------------------------------------------------

(a)       as soon as available, and in any event within 45 days after the close
of each of the first three fiscal quarters of each fiscal year of the Borrower
and within 60 days after the close of the last fiscal quarter of each fiscal
year of the Borrower, a copy of the consolidated balance sheet of the Borrower
and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year-end audit adjustments);

(b)      as soon as available, and in any event within 90 days after the close
of each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries as of the last day of the fiscal year then
ended and the consolidated statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an audit report of Deloitte & Touche LLP or
another firm of independent public accountants of recognized national standing,
selected by the Borrower and reasonably satisfactory to the Administrative Agent
and the Required Lenders, without qualifications unacceptable to any Lender, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(c)       within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default of any covenant contained in Section 7 insofar as they
relate to financial and accounting matters, or, if such accountants have
obtained knowledge of any such Default or Event of Default, they shall disclose
in such statement the nature and period of the existence thereof;

(d)      promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

(e)       promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;


- 33 -


--------------------------------------------------------------------------------

(f)       notice of any Change in Control;

(g)      a revised and updated Schedule 5.11 promptly and in any event within 10
days after knowledge shall have come to the attention of any of the President,
chief executive officer, chief financial officer, chief operating officer,
treasurer, or any assistant treasurer of the Borrower, of any threatened or
pending litigation or governmental proceeding or labor controversy against the
Borrower or any Subsidiary which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or of the occurrence of any Default
or Event of Default hereunder;

(h)      a revised and updated Schedule 5.17 promptly and in any event within
ten calendar days after knowledge shall have come to the attention of any of the
President, chief executive officer, chief financial officer, chief operating
officer, treasurer, or any assistant treasurer of the Borrower of all potential
environmental liabilities and existing environmental liabilities (as such terms
are defined in Section 5.17), which, taken together, are expected in good faith
to result in liabilities, costs or expenses to the Borrower or any of its
Subsidiaries in excess of (A) $2,000,000 with respect to any single matter or
(B) $5,000,000 for all such matters in the aggregate and, upon request of any
Lender (with such request made through the Administrative Agent) or of the
Administrative Agent, copies of all investigations studies sampling and testing
undertaken in connection therewith; and

(i)       with each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit E signed by the chief financial officer of the
Borrower or another officer of the Borrower acceptable to the Administrative
Agent to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Sections 7.19 and 7.20 hereof.

Section 7.6.    Inspection.  The Borrower shall, and shall cause each Subsidiary
to, permit the Administrative Agent, each Lender, and each of their duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers, employees
and independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of the Borrower and its Subsidiaries) at such
reasonable times and intervals as the Administrative Agent or any such Lender
may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower. The Lenders and the Administrative
Agent agree to reasonably respect the confidential nature of the Borrower’s
affairs, finances and accounts disclosed pursuant to an investigation as
described above. In view of the Borrower’s expressed intention to hold periodic
meetings with the Lenders on at least an annual basis to provide further
information with respect to the Borrower and its Subsidiaries not otherwise
provided pursuant to regular reporting requirements of this Agreement and to
provide an opportunity for the Lenders to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with responsible officers thereof,
it is currently anticipated that the foregoing visitation rights will be
infrequently utilized by the Lenders, except to the extent necessary to meet
applicable regulatory guidelines.


- 34 -


--------------------------------------------------------------------------------

Section 7.7.    Liens.  The Borrower shall not, nor shall it permit any
Guarantor to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a)       Liens for taxes not delinquent or for taxes being contested in good
faith by appropriate proceedings and as to which adequate financial reserves
have been established on its books and records;

(b)      Liens (other than any Lien imposed by ERISA or the Code) created and
maintained in the ordinary course of business which do not secure obligations
exceeding $5,000,000 in the aggregate and which would not have a Material
Adverse Effect and which constitute (A) pledges or deposits under worker’s
compensation laws, unemployment insurance laws or similar legislation, (B) good
faith deposits in connection with bids, tenders, contracts or leases to which
the Borrower or any Guarantor is a party for a purpose other than borrowing
money or obtaining credit, including rent security deposits, (C) Liens imposed
by law, such as those of carriers, warehousemen and mechanics, if payment of the
obligation secured thereby is not yet due, (D) Liens securing taxes, assessments
or other governmental charges or levies not yet subject to penalties for
nonpayment and (E) pledges or deposits to secure public or statutory obligations
of the Borrower or any Guarantor or surety, customs or appeal bonds to which the
Borrower or any Guarantor is a party;

(c)       Liens affecting real property which constitute minor survey exceptions
or defects or irregularities in title, minor encumbrances, easements or
reservations of, or rights of others for, right, of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, or other
restrictions as to the use of such real property, provided that all of the
foregoing in the aggregate, do not at any time materially detract from the value
of said properties or materially impair their use in the operation of the
businesses of the Borrower or any Guarantor;

(d)      Each Lien described in Schedule 7.7 hereto which may be suffered to
exist upon the same terms as those existing on the date hereof, but no extension
or renewal thereof shall be permitted;

(e)       Any Lien created to secure payment of a portion of the purchase price
of, or existing at the time of acquisition of, any tangible fixed asset acquired
by the Borrower or any Guarantor (including the refinancing of such acquisition
cost) may be created or suffered to exist upon such fixed asset if the
outstanding principal amount of the Indebtedness secured by such Lien does not
at any time exceed the purchase price paid by the Borrower or such Guarantor for
such fixed asset, provided that such Lien does not encumber any other asset at
any time owned by the Borrower or such Subsidiary, and that not more than one
such Lien shall encumber such fixed asset at any one time;


- 35 -


--------------------------------------------------------------------------------

(f)       The interest or title of a lessor under any lease, otherwise permitted
under this Agreement and incurred in the ordinary course of business, with
respect to the property subject to such lease to the extent performance of the
obligations of the Borrower or Guarantor thereunder are not delinquent, and,
without limiting the generality of the foregoing, including such interest or
title under any qualified motor vehicle operating agreement as defined in the
Code and leases of personalty for operating purposes;

(g)       Any Lien existing on any property of any corporation at the time it
becomes a Guarantor of the Borrower, or existing prior to the time of
acquisition upon any property acquired by the Borrower or any Guarantor through
purchase, merger or consolidation or otherwise to the extent permitted by
Section 7.8, whether or not assumed by the Borrower or such Guarantor, provided
that (A) any such Lien shall not encumber any other property of the Borrower or
such Subsidiary, (B) the obligations secured by Liens permitted by this
Section 7.7(g) do not secure an aggregate amount for the Borrower and Guarantors
in excess of 10% of the Consolidated Total Assets of the Borrower and Guarantors
at any time, and (C) such Lien is incurred in the ordinary course of business
and not in anticipation of such corporation becoming a Subsidiary of the
Borrower or of such property being so acquired;

(h)      Liens on Accounts Receivable that are the subject of a Permitted
Receivables Financing (as the related property that would ordinarily be
subjected to a Lien in connection therewith, such as proceeds and records); and

(i)       Liens (other than those specified in subsections (a) through
(h) above) securing an aggregate amount for the Borrower and Guarantors of not
more than $5,000,000.

Section 7.8.    Merger; Purchase of Assets; Acquisitions; Etc.  The Borrower
shall not, nor shall it permit any Guarantor to purchase or otherwise acquire,
whether in one or a series of transactions, all or a substantial portion of the
business assets, rights, revenues or property, real, personal or mixed,
tangible, or intangible, of any Person, or all or a substantial portion of the
capital stock of or other ownership interest in any other Person, nor merge or
consolidate or amalgamate with any other Person or take any other action having
a similar effect, nor enter into any joint venture or similar arrangement with
any other Person, provided, however, that this Section 7.8 shall not prohibit
any merger, acquisition or purchase of stock or other ownership interest to the
extent otherwise permitted under this Agreement if (i) in the case of any
merger, consolidation or amalgamation, the Borrower shall be the surviving or
continuing corporation thereof, (ii) immediately after such merger, acquisition
or purchase, no Default or Event of Default shall exist or shall have occurred
and be continuing, and (iii) in the event such transaction would result in the
Borrower or any Guarantor assuming new or further liability under a
multiemployer plan exceeding $10,000,000, the prior written consent of the
Required Lenders to such transaction has been obtained, which consent shall not
be unreasonably withheld.


- 36 -


--------------------------------------------------------------------------------

Section 7.9.    Disposition of Assets; Etc  (a) The Borrower shall not, nor
shall it permit any Guarantor to sell, lease, license, transfer, assign or
otherwise dispose of all or a substantial portion of its business, assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether in one or a series of transactions, other than inventory sold in the
ordinary course of business upon customary credit terms and sales of scrap or
obsolete material or equipment, provided, however, that this Section 7.9 shall
not prohibit any such sale, lease, license, transfer, assignment or other
disposition if made by the Borrower or any of its Wholly-owned Subsidiaries to
the Borrower or one of its Wholly-owned Subsidiaries or if (i) the Board of
Directors of the selling entity by resolution has determined that the
consideration to be received by the selling entity in respect thereof represents
the fair market value of the assets sold or the interests granted thereby,
(ii) the aggregate book value (disregarding any write-downs of such book value
other than ordinary depreciation and amortization) of all of the business,
assets, rights, revenues and property disposed of (other than a Permitted
Receivables Financing) after the date of this Agreement shall be less than five
percent (5%) of such aggregate book value of the Total Assets of the Borrower
and its Subsidiaries on a consolidated basis on the date of this Agreement, and
(iii) immediately after each such transaction, no Default or Event of Default
shall exist or shall have occurred and be continuing.

(b)       The Borrower will not and will not permit any Guarantor to, sell,
pledge or otherwise transfer any Accounts Receivable as a method of financing
unless, after giving effect thereto the sum of (i) the aggregate uncollected
balances of Accounts Receivable so transferred (“Transferred Receivables”) plus
(ii) the aggregate amount of collections on Transferred Receivables theretofore
received by the seller but not yet remitted to the purchaser, in each case at
the date of determination, would not exceed $150,000,000 (a “Permitted
Receivables Financing”)

Section 7.10.    Restricted Payments.  The Borrower shall not and shall not
permit any Guarantor to make or otherwise authorize any Restricted Payment to
any Affiliate of the Borrower (other than a Subsidiary or USF Worldwide Inc.) or
any Person who engages in purchasing, selling, or leasing commercial aircraft,
provided, however, that this clause shall not prohibit the transactions by the
Borrower otherwise permitted pursuant to Section 7.8.

Section 7.11.    ERISA.  The Borrower shall, and shall cause each Guarantor to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Guarantor to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan if such termination or withdrawal would
reasonably be expected to result in a liability in excess of $5,000,000,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Guarantor of
any liability, fine or penalty, or any increase in the contingent liability of
the Borrower or any Guarantor with respect to any post-retirement Welfare Plan
benefit if such liability, fine or penalty would reasonably be expected to be in
excess of $5,000,000.


- 37 -


--------------------------------------------------------------------------------

Section 7.12.    Compliance with Laws.  The Borrower shall, and shall cause each
Guarantor to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
except for such Liens as are permitted by Section 7.7 hereof.

Section 7.13.    Burdensome Contracts With Affiliates.  The Borrower shall not,
nor shall it permit any Guarantor to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Guarantors) on
terms and conditions which are less favorable to the Borrower or such Guarantor
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

Section 7.14.    No Changes in Fiscal Year.  The fiscal year of the Borrower and
its Subsidiaries ends on December 31 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 7.15.    Additional Guarantors.  Promptly cause each person becoming a
Significant Subsidiary of the Borrower from time to time to execute and deliver
to the Administrative Agent (with sufficient executed copies for each Lender),
within 30 days after such person becomes a Significant Subsidiary, an Additional
Guarantor Supplement together with other related documents described in
Section 6.2(c), (d) and (e) and, if at any time, the aggregate Total Assets
directly owned by the Borrower plus the Total Assets directly owned by all
Guarantors shall be less than 90% of the Consolidated Total Assets of the
Borrower and its Subsidiaries, the Borrower shall cause one or more other
Subsidiaries to execute and deliver an Additional Guarantor Supplement to the
Administrative Agent as may be necessary to reach the 90% of Consolidated Total
Assets threshold. The Borrower shall notify the Administrative Agent, within 10
days after the occurrence thereof, of any person’s becoming a Significant
Subsidiary.

Section 7.16.    Change in the Nature of Business.  The Borrower shall not, nor
shall it permit any Guarantor to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Guarantor would
be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.

Section 7.17.    Use of Loan Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 5.4 hereof.

Section 7.18.    No Restrictions.  Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary or
(e) guarantee the Obligations and/or grant Liens on its assets to the
Administrative Agent as required by the Loan Documents.


- 38 -


--------------------------------------------------------------------------------

Section 7.19    Net Worth.  The Borrower shall not permit or suffer Consolidated
Net Worth of the Borrower and its Subsidiaries at any time from and including
the Closing Date or at any time thereafter to be less than $450,000,000

Section 7.20.    Funded Debt to Adjusted Cash Flow.  The Borrower shall not
permit or suffer the ratio of Consolidated Funded Debt of the Borrower and its
Subsidiaries to Consolidated Adjusted Cash Flow of the Borrower and its
Subsidiaries for the four most recently completed fiscal quarters of the
Borrower to be more than 3.0 to 1.0 at any time.

SECTION 8.          EVENTS OF DEFAULT AND REMEDIES

Section 8.1.    Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a)       default in the payment when due of all or any part of the principal of
or interest on any Note (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation or of
any fee or other Obligation payable hereunder or under any other Loan Document;

(b)      default in the observance or performance of any covenant set forth in
Sections 7.7 (other than in respect of nonconsensual liens), 7.8, 7.9, 7.10,
7.11, 7.19 or 7.20 hereof;

(c)       default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
executive officer of the Borrower or (ii) written notice thereof is given to the
Borrower by the Administrative Agent;

(d)      any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

(e)       any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Guarantor takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;


- 39 -


--------------------------------------------------------------------------------

(f)       default shall occur under any Indebtedness (other than Indebtedness
hereunder or Indebtedness for operating leases incurred in the ordinary course
of business) issued, assumed or guaranteed by the Borrower or any Guarantor
aggregating in excess of $5,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness (whether or not such maturity is in fact accelerated), or
any such Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

(g)      any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Guarantor, or against any of its Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance (subject to reasonable and customary deductibles) pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days;

(h)      the Borrower or any Guarantor, shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
attributable to the Borrower or any Guarantor in excess of $5,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Borrower or any Guarantor, any plan administrator or any combination of the
foregoing or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any Guarantor, to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(i)       any Change of Control shall occur;

(j)       the Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 8.1(k) hereof; or


- 40 -


--------------------------------------------------------------------------------

(k)      a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 8.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.

Section 8.2.    Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsection (j) or (k) of Section 8.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 8.1(c) or this Section 8.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 8.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.

Section 8.4.    Collateral for Undrawn Letters of Credit. (a) If the prepayment
of the amount available for drawing under any or all outstanding Letters of
Credit is required under Section 1.2, 8.2 or 8.3, the Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.


- 41 -


--------------------------------------------------------------------------------

(b)       All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of any other Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above and
(ii) no Letters of Credit, Commitments, Loans or other Obligations remain
outstanding hereunder, then the Administrative Agent shall release to the
Borrower any remaining amounts held in the Collateral Account.

Section 8.5.    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 8.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 8.6.    Expenses. The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
reasonable, out-of-pocket costs and expenses actually incurred or paid by the
Administrative Agent and such Lender or any such holder, including reasonable
attorneys’ fees and court costs, in connection with any Default or Event of
Default by the Borrower hereunder or in connection with the enforcement of any
of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any Subsidiary as a debtor thereunder).

SECTION 9.          CHANGE IN CIRCUMSTANCES.

Section 9.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.


- 42 -


--------------------------------------------------------------------------------

Section 9.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a)       the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b)      the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 9.3.    Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

(i)       shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or


- 43 -


--------------------------------------------------------------------------------

(ii)      shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
shall impose on any Lender (or its Lending Office) or on the interbank market
any other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

(b)       If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c)       A certificate of a Lender claiming compensation under this Section 9.3
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive if reasonably determined. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

Section 9.4.    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 9.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 9.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.


- 44 -


--------------------------------------------------------------------------------

Section 9.5.    Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 10.          THE ADMINISTRATIVE AGENT.

Section 10.1.    Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Harris Trust and Savings Bank as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

Section 10.2.    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.

Section 10.3.    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 7.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.5. Unless and until
the Required Lenders give such direction, the Administrative Agent may (but
shall not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.


- 45 -


--------------------------------------------------------------------------------

Section 10.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 10.5.    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 6 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto.


- 46 -


--------------------------------------------------------------------------------

Section 10.6.    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 10.7.    Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 10
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender.

Section 10.8.    L/C Issuer. The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 10 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 10, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.


- 47 -


--------------------------------------------------------------------------------

SECTION 11.          THE GUARANTEES.

Section 11.1.    The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and their Affiliates, the due and punctual
payment of all present and future Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Notes, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof. In case
of failure by the Borrower punctually to pay any Obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower.

Section 11.2.    Guarantee Unconditional. The obligations of each Guarantor
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)       any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or of any other Guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;

(b)      any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c)       any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower, any other Guarantor, or any of their respective assets,
or any resulting release or discharge of any obligation of the Borrower or of
any other Guarantor contained in any Loan Document;

(d)      the existence of any claim, set-off, or other rights which the Borrower
or any other Guarantor may have at any time against the Administrative Agent,
any Lender, or any other Person, whether or not arising in connection herewith;

(e)       any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other guarantor, or any other Person or Property;


- 48 -


--------------------------------------------------------------------------------

(f)       any application of any sums by whomsoever paid or howsoever realized
to any obligation of the Borrower, regardless of what obligations of the
Borrower remain unpaid;

(g)      any invalidity or unenforceability relating to or against the Borrower
or any other Guarantor for any reason of this Agreement or of any other Loan
Document or any provision of applicable law or regulation purporting to prohibit
the payment by the Borrower or any other Guarantor of the principal of or
interest on any Note or any Reimbursement Obligation or any other amount payable
under the Loan Documents; or

(h)      any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of the Borrower under this
Section 11.

Section 11.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 11 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Notes and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents. If at any time any payment of the principal of or
interest on any Note or any Reimbursement Obligation or any other amount payable
by the Borrower or any Guarantor under the Loan Documents is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or of any guarantor, or otherwise, each
Guarantor’s obligations under this Section 11 with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.

Section 11.4.    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Commitments and expiration of all Letters of
Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and all other amounts payable by the Borrower hereunder and the
other Loan Documents and (y) the termination of the Commitments and expiration
of all Letters of Credit, such amount shall be held in trust for the benefit of
the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders or be credited and applied
upon the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement.

Section 11.5.    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower, another guarantor,
or any other Person.

Section 11.6.    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 11 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.


- 49 -


--------------------------------------------------------------------------------

Section 11.7.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

Section 11.8.    Benefit to Guarantors. All of the Guarantors are integrated to
such an extent that the financial strength and flexibility of each Guarantor has
a direct impact on the business of the Borrower. Each Guarantor will derive
substantial direct and indirect benefit from the extension of credit hereunder.

Section 11.9.    Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 12.          MISCELLANEOUS.

Section 12.1.    Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 12.1(b) hereof, each payment by
the Borrower under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which the Borrower is domiciled, any jurisdiction from which the Borrower
makes any payment, or (in each case) any political subdivision or taxing
authority thereof or therein. If any such withholding is so required, the
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Lender or the Administrative Agent (as
the case may be) would have received had such withholding not been made. If the
Administrative Agent or any Lender pays any amount in respect of any such taxes,
penalties or interest, the Borrower shall reimburse the Administrative Agent or
such Lender for that payment on demand in the currency in which such payment was
made. If the Borrower pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Lender or Administrative Agent on whose account such withholding
was made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.


- 50 -


--------------------------------------------------------------------------------

(b)       U.S. Withholding Tax Exemptions. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender hereunder, two duly completed and signed copies of
(i) either Form W-8 BEN (relating to such Lender and entitling it to a complete
exemption from withholding under the Code on all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.

(c)       Inability of Lender to Submit Forms. If any Lender determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 12.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 12.2.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

Section 12.3.    Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.


- 51 -


--------------------------------------------------------------------------------

Section 12.4.    Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 12.5.    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 12.6.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 1.12, 9.3, and 12.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 12.7.    Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

Section 12.8.    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt except that
any notice delivered pursuant to Section 8.2 hereof shall be sent only by
certified or registered mail with return receipt requested. Notices under the
Loan Documents to the Lenders and the Administrative Agent shall be addressed to
their respective addresses or telecopier numbers set forth on the signature
pages hereof, and to the Borrower to:


- 52 -


--------------------------------------------------------------------------------

USFreightways Corporation
8550 West Bryn Mawr Avenue, Suite 700
Chicago, Illinois 60631
Attention:    Chief Financial Officer
Telephone:   (773) 824-2205
Telecopy:     (773) 824-2227

With a copy of notices of Defaults and Events of Default to:

Sachnoff & Weaver, Ltd.
30 South Wacker Drive, Suite 2900
Chicago, Illinois 60606
Attention:    William N. Weaver, Jr.
Telephone:   (312) 207-1000
Telecopy:     (312) 207-6400

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

Section 12.9.    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 12.10.    Successors and Assigns. This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent and each of the Lenders and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower and the Guarantors may not assign
any of their rights or obligations under any Loan Document without the written
consent of all of the Lenders.


- 53 -


--------------------------------------------------------------------------------

Section 12.11.    Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other commercial banks or other financial institutions; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant. Any
agreement pursuant to which such participation is granted shall provide that the
granting Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower under this Agreement and the other Loan Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Loan Documents, except that such agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of the Loan Documents that would reduce the amount of or postpone any fixed date
for payment of any Obligation in which such participant has an interest. Any
party to which such a participation has been granted shall have the benefits of
Section 1.12 and Section 9.3 hereof. The Borrower authorizes each Lender to
disclose to any participant or prospective participant under this Section any
financial or other information pertaining to the Borrower or any Subsidiary.

Section 12.12.    Assignments. (a) Each Lender shall have the right at any time,
with the prior consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and, so long as no Event of Default then exists, the
Borrower (which consent of the Borrower shall not be unreasonably withheld) to
sell, assign, transfer or negotiate all or any part of its rights and
obligations under the Loan Documents (including, without limitation, the
indebtedness evidenced by the Notes then held by such assigning Lender, together
with an equivalent percentage of its obligation to make Loans and participate in
Letters of Credit) to one or more commercial banks or other financial
institutions, provided that, unless otherwise agreed to by the Administrative
Agent, such assignment shall be of a fixed percentage (and not by its terms of
varying percentage) of the assigning Lender’s rights and obligations under the
Loan Documents; provided, however, that in order to make any such assignment
(i) unless the assigning Lender is assigning all of its Commitments, outstanding
Loans and interests in Letters of Credit Obligations, the assigning Lender shall
retain at least $5,000,000 in unused Commitments, outstanding Loans and
interests in Letters of Credit, (ii) the assignee Lender shall have Commitments,
outstanding Loans and interests in Letters of Credit of at least $5,000,000,
(iii) each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit G or in such other form
acceptable to the Administrative Agent) executed by such assigning Lender, such
assignee Lender or Lenders, the Administrative Agent and, if required as
provided above, the Borrower, which agreement shall specify in each instance the
portion of the Obligations which are to be assigned to the assignee Lender and
the portion of the Commitments of the assigning Lender to be assumed by the
assignee Lender, and (iv) the assigning Lender shall pay to the Administrative
Agent a processing fee of $3,500 and any out-of-pocket attorneys’ fees and
expenses incurred by the Administrative Agent in connection with any such
assignment agreement. Any such assignee shall become a Lender for all purposes
hereunder to the extent of the rights and obligations under the Loan Documents
it assumes and the assigning Lender shall be released from its obligations, and
will have released its rights, under the Loan Documents to the extent of such
assignment. The address for notices to such assignee Lender shall be as
specified in the assignment agreement executed by it. Promptly upon the
effectiveness of any such assignment agreement, the Borrower shall execute and
deliver replacement Notes to the assignee Lender and the assigning Lender in the
respective amounts of their Commitments (or assigned principal amounts, as
applicable) after giving effect to the reduction occasioned by such assignment
(all such Notes to constitute “Notes” for all purposes of the Loan Documents),
and the assignee Lender shall thereafter surrender to the Borrower its old
Notes. The Borrower authorizes each Lender to disclose to any purchaser or
prospective purchaser of an interest in the Loans and interest in Letters of
Credit owed to it or its Commitments under this Section any financial or other
information pertaining to the Borrower or any Subsidiary.


- 54 -


--------------------------------------------------------------------------------

(b)       Any Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

Section 12.13.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent; provided that:

(i)       no amendment or waiver pursuant to this Section 12.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; and

(ii)      no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, change the definitions of Termination Date or Required
Lenders, change the provisions of this Section 12.13, affect the number of
Lenders required to take any action hereunder or under any other Loan Document,
and, other than pursuant to the terms hereof, release any Guarantor.

Section 12.14.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 12.15.    Costs and Expenses; Indemnification. The Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in connection with the preparation and execution of
the Loan Documents, and any amendment, waiver or consent related thereto,
whether or not the transactions contemplated herein are consummated. The
Borrower further agrees to indemnify the Administrative Agent, each Lender, and
their respective directors, officers, employees, agents, financial advisors, and
consultants against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable expenses
of litigation or preparation therefor, whether or not the indemnified Person is
a party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan or Letter of Credit, other than those which arise from the gross negligence
or willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. The obligations of the Borrower under this Section shall survive
the termination of this Agreement.


- 55 -


--------------------------------------------------------------------------------

Section 12.16.    Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower and each Guarantor at any
time or from time to time, without notice to the Borrower or such Guarantor or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts, and in
whatever currency denominated) and any other indebtedness at any time held or
owing by that Lender or that subsequent holder to or for the credit or the
account of the Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations of the Borrower or such Guarantor to that Lender
or that subsequent holder under the Loan Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans or Notes and other amounts due hereunder shall have
become due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

Section 12.17.    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 12.18.    Governing Law. This Agreement and the other Loan Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of Illinois.

Section 12.19.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.


- 56 -


--------------------------------------------------------------------------------

Section 12.20.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 12.21.    Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.

Section 12.22.    Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 12.23.    Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.


- 57 -


--------------------------------------------------------------------------------

Section 12.24.    Release of Guaranty. The Guaranty provided by a Guarantor will
automatically be terminated if (i) a Subsidiary ceases to be a Subsidiary of the
Borrower and (ii) the Administrative Agent shall have received a certificate
from the chief financial officer of the Borrower, certifying that, after the
consummation of the transaction or series of transactions described in such
certificate the Subsidiary identified in such certification will no longer be a
Subsidiary of the Borrower, which certification shall also state that such
transactions, individually or in the aggregate, will be in compliance with the
terms and conditions of this Agreement, including to the extent applicable, the
covenants contained in Section 7, and that no Event of Default existed, exists
or will exist, as the case may be, immediately before, as a result of, or
immediately after giving effect to the transaction or transactions and the
termination.

[SIGNATURE PAGES TO FOLLOW]


- 58 -


--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

 

 

USFREIGHTWAYS CORPORATION

 

 

 

By

 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Christopher L. Ellis

 

 

 

 

Title: 

Senior Vice President and
   Chief Financial Officer

 

 

 


USF BESTWAY INC.
USF DISTRIBUTION SERVICES INC.
USF DUGAN INC.
USF GLEN MOORE INC.
USF HOLLAND INC.
USF LOGISTICS INC.
USF LOGISTICS SERVICES INC.
USF PROCESSORS INC.
USF REDDAWAY INC.
USF RED STAR INC.



 

 

 

By

 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Name:  

Christopher L. Ellis

 

 

 

 

Title:  

Vice President

 


S-1


--------------------------------------------------------------------------------

 

 

 

HARRIS TRUST AND SAVINGS BANK, in its
      individual capacity as a Lender, as L/C Issuer,
      and as Administrative Agent





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

111 West Monroe Street
Chicago, Illinois 60603
Attention:   David Mistic
Telecopy:   312-293-5068
Telephone: 312-461-1402

 


S-2


--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

201 Fourth Avenue N
3rd Floor
Nashville, Tennessee 37219
Attention:   Bill Crawford
Telecopy:   615-748-5269
Telephone: 615-748-4629

 


S-3


--------------------------------------------------------------------------------

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
     CHICAGO BRANCH





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

227 West Monroe Street, Suite 2300
Chicago, Illinois 60606
Attention:   Diane Tkach
Telecopy:   312-696-4663
Telephone:  312-696-4535

 


S-4


--------------------------------------------------------------------------------

 

 

 

LASALLE BANK NATIONAL ASSOCIATION





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

135 South LaSalle Street
Chicago, Illinois 60603
Attention:   David Thomas
Telecopy:   312-904-2903
Telephone: 312-904-2506

 


S-5


--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

777 East Wisconsin Avenue
Milwaukee, Wisconsin 53201
Attention:   Connie Sweeney
Telecopy:    920-237-7993
Telephone:  920-237-7604

 


S-6


--------------------------------------------------------------------------------

 

 

 

COMERICA BANK





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

500 Woodward Avenue
MC 3269
Detroit, Michigan 48226
Attention:   Felicia M. Maxwell
Telecopy:    313-222-9516
Telephone:  313-222-5066

 


S-7


--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK (CHICAGO), a Michigan
     banking corporation





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

1701 Golf Road
MD GRLM7B
Rolling Meadows, Illinois 60008
Attention:   John H. Kemper
Telecopy:    847-354-7130
Telephone:  847-354-7165
E-Mail: john.kemper@53.com

 


S-8


--------------------------------------------------------------------------------

 

 

 

THE NORTHERN TRUST COMPANY





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

50 South LaSalle Street
2nd Floor
Chicago, Illinois 60675
Attention:   Carolyn D. Grant
Telecopy:    312-444-7028
Telephone:  312-444-4173

 


S-9


--------------------------------------------------------------------------------

 

 

 

PNC BANK NATIONAL ASSOCIATION





By

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


Address:

249 Fifth Avenue
One PNC Plaza, 2nd Floor
Pittsburgh, Pennsylvania 15222
Attention:   Hana Deiter
Telecopy:    312-762-6484
Telephone:  312-762-8865

 


S-10


--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Credit Agreement, dated as of October 24, 2002, among
USFreightways Corporation, the Lenders party thereto, and Harris Trust and
Savings Bank, as Administrative Agent (the “Credit Agreement”). Capitalized
terms used herein and not defined herein have the meanings assigned to them in
the Credit Agreement. [The Borrower has failed to pay its Reimbursement
Obligation in the amount of $_________. Your Percentage of the unpaid
Reimbursement Obligation is $___________] or [______________________ has been
required to return a payment by the Borrower of a Reimbursement Obligation in
the amount of $_______________. Your Percentage of the returned Reimbursement
Obligation is $_______________.]

 

 

 

 

Very truly yours,





 

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

as L/C Issuer

 

 

 

 





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 


--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:____________, _____

To:      Harris Trust and Savings Bank, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of October 24, 2002 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
USFreightways Corporation, certain Lenders which are signatories thereto, and
Harris Trust and Savings Bank, as Administrative Agent

Ladies and Gentlemen:

The undersigned, USFreightways Corporation (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:

1.        The Business Day of the proposed Borrowing is ____________, ____.

2.        The aggregate amount of the proposed Borrowing is $_____________.

3.        The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

[4.       The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be ____________ months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a)       the representations and warranties of the Borrower contained in
Section 5 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); and

(b)      no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

 

 

USFREIGHTWAYS CORPORATION





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date: __________, ____

To:     Harris Trust and Savings Bank, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of October 24, 2002 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
USFreightways Corporation, certain Lenders which are signatories thereto, and
Harris Trust and Savings Bank, as Administrative Agent

Ladies and Gentlemen:

The undersigned, USFreightways Corporation (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1.        The conversion/continuation Date is ________, ____.

2.        The aggregate amount of the Loans to be [converted] [continued] is
$_____________.

3.        The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.

4.        [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a)       in the case of (i) a Borrowing of Loans that would increase the
aggregate principal amount of Loans outstanding or (ii) the increase in or
issuance of a Letter of Credit, the representations and warranties of the
Borrower contained in Section 5 of the Credit Agreement are true and correct in
all material respects as though made on and as of such date (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date); and


 


--------------------------------------------------------------------------------

(b)      in the case of (i) a Borrowing of Loans that would increase the
aggregate principal amount of Loans outstanding or (ii) the increase in or
issuance of a Letter of Credit, no Default or Event of Default has occurred and
is continuing, or would result from such proposed [conversion] [continuation].

 

 

 

USFREIGHTWAYS CORPORATION





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------


S-2


--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

 

U.S. $______________

________, ____


FOR VALUE RECEIVED, the undersigned, USFreightways Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
______________ (the “Lender”) on the Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Harris Trust and Savings Bank, as
Administrative Agent, in Chicago, Illinois, in immediately available funds, the
principal sum of ________________ Dollars ($________) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of October 24, 2002, among the Borrower, Harris Trust and Savings Bank,
as Administrative Agent and the Lenders party thereto (as amended from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

USFREIGHTWAYS CORPORATION





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

EXHIBIT D-2

SWING NOTE

 

U.S. $______________

________, ____


FOR VALUE RECEIVED, the undersigned, USFreightways Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
______________ (the “Lender”) on the Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Harris Trust and Savings Bank, as
Administrative Agent, in Chicago, Illinois, in immediately available funds, the
principal sum of ___________________ Dollars ($_________) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
October 24, 2002, among the Borrower, the Guarantors party thereto, the Lenders
party thereto, and Harris Trust and Savings Bank, as Administrative Agent for
the Lenders (as amended from time to time, the “Credit Agreement”), and this
Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

USFREIGHTWAYS CORPORATION





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

EXHIBIT E

_______________________________________________

COMPLIANCE CERTIFICATE

To:     Harris Trust and Savings Bank, as Administrative
Agent under, and the Lenders party to, the Credit
Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of October 24, 2002,
among us (the “Credit Agreement”). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED ON BEHALF OF THE BORROWER HEREBY CERTIFIES THAT:

1.         I am the duly elected ______________ of
________________________________________________;

2.         I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

3.         The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

4.         The financial statements required by Section 7.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby; and

5.         The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct in all material respects and have been made in
accordance with the relevant Sections of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:


 


--------------------------------------------------------------------------------

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of ____________ 20
____.

 

 

 

USFREIGHTWAYS CORPORATION





 

By 





 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------

 


- 2 -


--------------------------------------------------------------------------------

SCHEDULE I
TO COMPLIANCE CERTIFICATE

____________________________________________________________

COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF __________

CALCULATIONS AS OF _____________, _______

 

 

--------------------------------------------------------------------------------

 

NET WORTH (NW)

 

=

NET WORTH

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

FUNDED DEBT TO ADJUSTED CASH FLOW

 

=

FUNDED DEBT/ADJUSTED CASH FLOW

 

 

 

 

FUNDED DEBT

 

=

CURRENT DEBT

 

 

 

 

 

 

=

LONG TERM DEBT

 

 

=

FUTURE LEASE PAYMENTS

 

 

=

OUTSTANDING L/CS

 

 

=

OTHER (PER DEFINITION OF INDEBTEDNESS)

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADJUSTED CASH FLOW

 

=

NET INCOME

 

 

=

INCOME TAX

 

 

=

INTEREST CHARGES

 

 

=

DEPRECIATION AND EQUIPMENT LEASES

 

 

=

AMORTIZATION OF INTANGIBLES

 

 

=

BUILDING AND OFFICE EQUIPMENT RENTS

 

 

=

OTHER CHARGES (PER DEFINITON OF ADJUSTED CASH FLOW)

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

FUNDED DEBT/ADJUSTED CASH FLOW

______/___

=

 

 

 

 

 

--------------------------------------------------------------------------------

 



 


--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL GUARANTOR SUPPLEMENT

_________________, ___

 

HARRIS TRUST AND SAVINGS BANK, as Administrative Agent for the Lenders named in
the Credit Agreement dated as of October 24, 2002, among USFreightways
Corporation, as Borrower, the Guarantors referred to therein, the Lenders from
time to time party thereto, and the Administrative Agent (the “Credit
Agreement”)

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 7 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 11 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery o by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

 

 

 

Very truly yours,

[NAME OF SUBSIDIARY GUARANTOR]





 

By 





 

 

 

--------------------------------------------------------------------------------

 

 

 

Name 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 


--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

Dated _________________, _____

Reference is made to the Credit Agreement dated as of October 24, 2002 (the
“Credit Agreement”) among USFreightways Corporation, the Lenders (as defined in
the Credit Agreement) and Harris Trust and Savings Bank, as Administrative Agent
for the Lenders (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

______________________________________________________________________ (the
“Assignor”) and ____________________________ (the “Assignee”) agree as follows:

1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, a ________% interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
as of the Effective Date (as defined below), including, without limitation, such
percentage interest in the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Percentage of any outstanding L/C Obligations.

2.        The Assignor (i) represents and warrants that as of the date hereof
(A) its Commitment is $_______________, (B) the aggregate outstanding principal
amount of Loans made by it under the Credit Agreement that have not been repaid
is $___________ and a description of the interest rates and interest periods of
such Loans is attached as Annex 1 hereto, and (C) the aggregate principal amount
of Assignor’s Percentage of outstanding L/C Obligations is $___________;
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim, lien, or encumbrance of any kind; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3.        The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 7.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its lending office (and address for notices) the offices set forth beneath its
name on the signature pages hereof.


 


--------------------------------------------------------------------------------

4.        As consideration for the assignment and sale contemplated in Annex 1
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds an amount equal to $________________*. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the Assignee.
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

5.        The effective date for this Assignment and Acceptance shall be
___________, (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the relevant
Borrower.

6.        Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7.        Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

______________

*         Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by the Assignee, net of any portion of
any upfront fee to be paid by the Assignor to the Assignee. It may be preferable
in an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.


- 2 -


--------------------------------------------------------------------------------

[8.       In accordance with Section 12.12 of the Credit Agreement, the Assignor
and the Assignee request and direct that the Administrative Agent prepare and
cause the relevant Borrower to execute and deliver to the Assignee the relevant
Notes payable to the Assignee in the amount of its Commitments and new Notes to
the Assignor in the amount of its Commitments after giving effect to this
assignment.]*

9.        This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

 

 

[Assignor Lender]





 

By 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[Assignee Lender]





 

By 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Lending office (and address for notices):

 

 

Accepted and consented this
____ day of _____________

USFREIGHTWAYS CORPORATION

 

 

 

By 





 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Name 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Accepted and consented to by the Administrative Agent this
_______ day of _________________

HARRIS TRUST AND SAVINGS BANK, as Administrative Agent

 

 

 

By 





 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Name 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

____________________________

*         Insert if Notes are to be requested.


- 3 -


--------------------------------------------------------------------------------

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

 

PRINCIPAL AMOUNT

TYPE OF LOAN

INTEREST RATE

MATURITY DATE

 


 


--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER

 

COMMITMENT

 

SWING LINE COMMITMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Harris Trust and Savings Bank

 

$

32,500,000

 

$10,000,000

 

SunTrust Bank

 

32,500,000

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

 

25,000,000

 

 

 

LaSalle Bank National Association

 

25,000,000

 

 

 

U.S. Bank National Association

 

25,000,000

 

 

 

Comerica Bank

 

15,000,000

 

 

 

Fifth Third Bank

 

15,000,000

 

 

 

The Northern Trust Company

 

15,000,000

 

 

 

PNC Bank National Association

 

15,000,000

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Total

 

$

200,000,000

 

$10,000,000

 



 


--------------------------------------------------------------------------------

SCHEDULE 5.2

SUBSIDIARIES

 

NAME

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE
OWNERSHIP

 

OWNER

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

USF Leasing Company

 

Delaware

 

100%

 

USFreightways Corporation

 

USF Sales Corporation

 

Delaware

 

100%

 

USFreightways Corporation

 

DCPIP Corporation

 

Delaware

 

100%

 

USFreightways Corporation

 

USF Properties New Jersey Inc.

 

Delaware

 

100%

 

USFreightways Corporation

 

USF Technology Services Inc.

 

Illinois

 

100%

 

USFreightways Corporation

 

USF Ventures Inc.

 

Delaware

 

100%

 

USFreightways Corporation

 

USF Distribution Services Inc.*

 

Illinois

 

100%

 

USFreightways Corporation

 

USF Bestway Inc.*

 

Arizona

 

100%

 

USFreightways Corporation

 

USF Bestway Leasing Inc.

 

Arizona

 

100%

 

USF Bestway Inc.

 

USF Dugan Inc.*

 

Kansas

 

100%

 

USFreightways Corporation

 

USF Glen Moore Inc.*

 

Pennsylvania

 

100%

 

USFreightways Corporation

 

DDE Investors, LLC

 

Pennsylvania

 

100%

 

USF Glen Moore Inc.

 

G.M.T. Services, Inc.

 

Pennsylvania

 

100%

 

USF Glen Moore Inc.

 

USF Holland Inc.*

 

Michigan

 

100%

 

USFreightways Corporation

 

USF Holland International Sales Inc.

 

Nova Scotia

 

100%

 

USF Holland Inc.

 

USF Aviation Services LLC

 

Michigan

 

100%

 

USF Holland Inc.

 

USF Intelco Inc.

 

Michigan

 

100%

 

USF Holland Inc.

 

USF Logistics Inc.*

 

Illinois

 

100%

 

USFreightways Corporation

 

USF Logistic Services Inc.*

 

Delaware

 

100%

 

USF Logistics Inc.

 

USF Logistics Inc. [Canada]

 

Ontario

 

100%

 

USF Logistics Inc.

 

USF Logistics Services Inc. [Canada]

 

Quebec

 

100%

 

USF Logistics Inc.

 

USF Processors Inc.*

 

Texas

 

100%

 

USFreightways Corporation

 

USF Processors Trading Inc.

 

Texas

 

100%

 

USF Processors Inc.

 

USF Processors Canada Inc.

 

Ontario

 

100%

 

USF Processors Inc.

 

USF Reddaway Inc.*

 

Oregon

 

100%

 

USFreightways Corporation

 

USF Red Star Inc.*

 

New York

 

100%

 

USFreightways Corporation

 


      *    indicates Significant Subsidiary


 


--------------------------------------------------------------------------------

SCHEDULE 5.11

LITIGATION AND OTHER CONTROVERSIES

None.


 


--------------------------------------------------------------------------------

SCHEDULES 5.17

COMPLIANCE WITH LAWS

None.


 


--------------------------------------------------------------------------------

SCHEDULE 7.7

LIENS

None.


- 2 -


--------------------------------------------------------------------------------

 